Per Curiam.
The plaintiff in error was convieted of' manslaughter upon an- information charging in effect that “William Meier by his careless, culpably negligent handling, operating and driving of” an- automobile upon the public streets of the city of Jacksonville, Florida, “caused said automobile to collide with one John Austin Moore,” inflicting divers mortal wounds upon the head and body of John Austin Moore, of which Moore died; and that the said William Meier, in the manner and form aforesaid by and through his culpable negligence, the said John Austin Moore did unlawfully kill, contrary to the statute, &c.
On writ of error many assignments of error are argued, but they do not require extended discussion. The charge is legally sufficient under the law defining manslaughter as a predicate for the conviction; the evidence is ample to sustain the verdict and no material or harmful errors appear to prejudice the .rights, of the. defendant at the trial. The charges given considered as a whole are not materially erroneous -or-unfair to the defendant, .and the..rulings,.on the’ádinissión'of' evidence and the conduct of the trial.were not prejíidiéial and harmful if' erroneous, and no substantial error of procedure is made to appear. .
Affirmed.
Taylor, C. J., and Whitfield, Browne and West, J. J., concur.